                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    Robert Ward, on his own behalf and on
    behalf of all others similarly situated,
                                          Plaintiff,
                           v.                          CIVIL ACTION NO. 17-2069

    Flagship Credit Acceptance, LLC,
                                   Defendant

Baylson, J.              MEMORANDUM RE: MOTION TO STAY                          November 10, 2020

     I.      Background

          Plaintiff filed this putative class action in May 2017. (Compl. 1–10, ECF 1), alleging that

Flagship violated the Telephone Consumer Protection Act (“TCPA”) by illegally calling class

members’ cell phones with an automated telephone dialing system (“ATDS”). (Id. at 1). The

Complaint includes two counts brought under the TCPA—one for negligent violations of the

Act, and one for knowing and/or willful violations of the Act. (Id. at 7–9).

          The TCPA only covers calls made with an ATDS. See 47 U.S.C. § 227(b)(1)(A); see

also this Court’s prior decision in Dominguez v. Yahoo, infra., and Richardson v. Verde Energy

USA, Inc., 354 F. Supp. 3d 639, 643 (E.D. Pa. 2018) (Beetlestone, J.). Thus, how Defendant’s

dialing system works, and a precise definition of an ATDS is relevant to this case. Due to a

circuit split on the applicable definition, 1 the Supreme Court is set to hear oral argument on

December 8, 2020, which may clarify the meaning of an ATDS in Facebook, Inc. v. Duguid. 2




1
 See Duran v. La Boom Disco, Inc., 955 F.3d 279, 281 n.5 (2d Cir. 2020) (describing the split).
2
 926 F.3d 1146 (9th Cir. 2019), cert. granted in part, 19-511, 2020 WL 3865252 (U.S. July 9,
2020).


                                                   1
   II.      Parties’ Arguments

         Defendant Flagship argues that both of Plaintiff’s counts are premised on the use of an

Automated Telephone Dialing System (“ATDS”). (Def.’s Mot. to Stay 7, ECF 57-1). Current

Third Circuit precedent holds that ATDSs do not include systems used by businesses to call their

own customers; the statute only covers random or sequential number generators. See

Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018). Flagship contends its system does

not randomly or sequentially generate phone numbers when it makes calls to consumers, and that

it therefore does not use an ATDS as defined by the Third Circuit. (Def.’s Mot. to Stay 11).

         Because the Supreme Court may resolve the circuit split on the definition of ATDSs,

Defendant argues that the scope of the case will be very limited if the Court resolves the

definition in line with current Third Circuit law and that the case should therefore be stayed. (Id.

at 14–18). However, there is no assurance the Supreme Court will definitively solve this issue.

A remand for more facts is one of many possibilities. Defendant contends that a stay will

promote judicial economy by enabling more focused litigation on both legal issues and discovery

matters; and that it will save Defendant money by waiting to see the nature and scope of

pursuable claims. (Id. at 14–16). Defendant also argues that Plaintiff would not be prejudiced

by a stay, because oral argument is scheduled for December 2020, no formal discovery has taken

place, and no scheduling orders have been set. (Id. at 17–18).

         Plaintiff opposes the stay. (See Pl.’s Mem. of Law in Opp’n to Def.’s Mot. to Stay, ECF

59). His main argument is that no matter what definition of ATDS the Supreme Court adopts,

the parties will still need to pursue discovery concerning how Defendant’s system dialer placed

calls to Plaintiff and members of the putative class. (Id. at 1–2). Plaintiff adds that there are also

issues unrelated to the definition of ATDS, including class composition and size, a possible




                                                  2
consent defense, and damages. (Id. at 2). At bottom, Plaintiff argues, imposing a stay to wait for

the outcome of Facebook would not simplify the litigation. (Id. at 3–4). Lastly, Plaintiff

contends that Defendant has not shown any hardship or inequity to justify the stay, and that

continuation of the case will not cause Defendant to suffer significant hardship or inequity. (Id.

at 4–5, 6–8). To the contrary, Plaintiff’s position is that a stay would prejudice himself and the

class members by hindering their interest in just, speedy resolution of the lawsuit, and by making

relevant evidence more difficult to obtain. (Id. at 5–6)

   III.      Discussion

             A. Legal Standard

          Deciding a motion to stay is within the district court’s discretion because “it is a matter of

the court’s inherent power to conserve judicial resources by controlling its own docket.”

Destination Maternity Corp. v. Target Corp., 12 F. Supp. 3d 762, 767 (E.D. Pa. 2014) (quoting

Cost Bros., Inc. v. Travelers Indent. Co., 760 F.2d 58, 60 (3d Cir. 1985)) (Brody, J.). The court

makes a multifactored inquiry in deciding whether to grant the motion. See id. (“[A] court may

decide to grant a motion to stay in order to avoid inconsistent results, narrow the issues . . . or

simply to avoid the needless waste of judicial resources.”) (quoting Air Vent, Inc. v. Owens

Corning Corp., No 10-1699, 2012 WL 1607145, *2 (W.D. Pa. May 8, 2012)). The court may

also consider harm to the parties. See Prometheus Radio Project v. F.C.C., No. 03-3388, 2003

WL 22052896, *1 (3d Cir. Sept. 3, 2003).

             B. Analysis

          The Court partially agrees with Plaintiff’s arguments. While litigants can hope the

Supreme Court definitely defines an ATDS, and doing so may be important to the particulars of

Plaintiff’s claims, there is no assurance this will occur. Discovery shall proceed as to the




                                                    3
specifics of Defendant’s calling systems, as very relevant to whether those systems may qualify

as ATDSs. (See Pl.’s Opp’n at 1-2). Likewise, as Plaintiff notes, there are several issues

relevant to the litigation that do not concern the definition of an ATDS, such as the viability of

the consent defense. (Id.).

           Furthermore, because the parties can productively proceed with some discovery on these

limited issues, the Defendant will not suffer any undue hardship. The stay will be granted as to

any discovery on class action issues. See Heinzl v. Cracker Barrel Old Country Store, Inc., No.

2:14-cv-1455, 2016 WL 5107173, *2 (W.D. Pa. June 8, 2016) (“In every case, a party may have

to expend money on discovery that could later be deemed unnecessary if the case is reversed on

appeal, but that fact does not transform such expenses into irreparable harm.”). This Court

acknowledges the Plaintiff’s legitimate interest in proceeding with limited discovery relevant to

Defendant’s documents on the details of its system, and limited depositions on individuals with

knowledge of Defendant’s system. A decision from the Supreme Court would most likely arrive

in late Spring; pausing the litigation completely until then would entail undue delay and may

interfere with the reliability of evidence. See D’Omilia Plastic Surgery, PC v. Sweeton, No. 12-

06415 (FLW), 2013 WL 6070037, *2 (D.N.J. Nov. 18, 2013) (“[A] delay may lead to the loss of

evidence and frustrate a plaintiff's ability to put on an effective case.”).

     IV.       Conclusion

           For the foregoing reasons, Defendant’s Motion to Stay is GRANTED in part and

DENIED in part. An appropriate Order follows.




O:\CIVIL 17\17-2069 Ward v Flagship Credit\17cv2069 Memorandum re Motion to Stay Discovery 11102020.docx




                                                                4
